Matter of Cheron B., Jr. (Vanessa G.--Cheron B.) (2018 NY Slip Op 00474)





Matter of Cheron B., Jr. (Vanessa G.--Cheron B.)


2018 NY Slip Op 00474


Decided on January 25, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 25, 2018

Manzanet-Daniels, J.P., Gische, Tom, Gesmer, Singh, JJ.


5516 5515

[*1]In re Cheron B., Jr., A Dependent Child Under the Age of Eighteen Years, etc., Vanessa G., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent, Cheron B., Respondent.


Steven N. Feinman, White Plains, for appellant.
Diaz & Moskowitz, PLLC, New York (Hani M. Moskowitz of counsel), for, respondent.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), attorney for the child.

Order, Family Court, New York County (Karen I. Lupuloff, J.), entered on or about May 5, 2017, which granted petitioner agency's motion for summary judgment finding that respondent mother had derivatively neglected the subject child, unanimously affirmed, without costs.
Petitioner made a prima facie showing of derivative neglect as to the subject child, based on the prior findings of neglect against the mother with respect to her older children and evidence that she had failed to ameliorate the conditions that led to those findings (Matter of Phoenix J. [Kodee J.], 129 AD3d 603 [1st Dept 2015]; see also Family Ct Act § 1046[a][i]). The prior findings of neglect, the continued placement of the older children in foster care, the termination of the mother's parental rights to the older children, and the mother's noncompliance with court-ordered services all support the Family Court's finding (id.; Matter of Jaci Robert B.A. [Kobi R.], 138 AD3d 550, 551 [1st Dept 2016]).
We have considered the mother's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 25, 2018
CLERK